BRADLEY, Circuit Justice.
The question in this case is, whether a judgment of this court may be attached by process issued out of a state court against the plaintiff in the judgment. The general rale applicable to foreign attachments by the custom of London (from which our attachment laws are derived! is, that a. debt of record in a superior court, and even a debt in suit, cannot be attached. Different reasons have been assigned, namely, that a record is of too high a nature to be attached; that it is against the dignity of the coart to be thus interfered with; that the debt is quasi in custodia legis, and that the party has no opportunity to plead the attachment. 1 Rolle, Abr. 552; Com. Dig. “Attachment” D.; Bac. Abr. “Customs of London” H, 1; 1 Leon. 29, Cro. Eliz. 63; Cro. Eliz. 691; Shinn v. Zimmerman, 3 Zab. [23 N. J. Law] 150. But whatever may liave been the ground of the rule, it has been adhered to in many ot the states, though not in all. Serg. Attachm. 73; Drake, Attachm. §§ 638-643. The question is made to depend somewhat on the statutes of the particular states. In thoso ot Mississippi, there does not seem to be anything peculiar, if that would make any difference in the result. Perhaps the best reason for the rale is, that an attachment of a judgment would be an inconvenient and dangerous interference with judicial proceedings, opening the door to fraud and collusion for the purpose of preventing the due course of justice. And there are peculiar reasons why the judgments of state and federal courts should not be subject -to attachments issued by each other, in the desire which each should have to avoid conflicts of jurisdiction. A court has not done with a case when judgment has been rendered. Many things have often to be done besides issuing executions, many adjustments of rights have to be made, which require that the court should keep the supervision and control of its own judgment in its own hands. Any interference by other courts with this control, or with the prerogatives of executing its judgments and decrees in its own way, is calculated to excite jealousies between the courts concerned. We think the rule is a good one, and that it ought to be sustained. It is noi without sanction in the decisions of the United States courts. Besides that of Justice Story, in Franklin v. Ward [Case No. 5,055], which is referred to in the brief of counsel the case of Wallace v. McConnell, 13 Pet. [38 U. S.] 136. is very much to the point. There a debt was attached in a state court after suit had been brought upon it in the United States court, and the attachment was set up by way of a plea, puis darrein continuance. This plea was demurred to aDd overruled, and the supreme court, on error, affirmed the judgment. The court held that to sustain such an attachment would produce a collision in the jurisdiction of the courts that would extremely embarrass the administration of justice; but that if the attachment had issued before commencement of suit in the federal court, it might have been pleaded in abatement, if still pending, or in bar. if judgment had been rendered thereon. This case virtually decides the one before us, i.nd precludes further discussion. The injunction must be dissolved and the bill dismissed with costs. Decree accordingly.